DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fosse (U.S. 2017/0283139).  Fosse teaches a container 20 for storing a plurality of consumable goods (capable of containing consumable goods) comprising a base 34 and an upper portion 36 hingedly coupled to said base at 38, and an interlocking segment at 46, 48, 42 comprising a removable strip 46 coupled to an engagement strip (48 and portion surrounding 48) at a frangible joint 50, said removable strip 46 .

Regarding claim 2, the other of the base and the upper portion (the base) comprises an interlocking chamber (recess defined by 42) defined therein and configured to receive said engagement strip at 48.

Regarding claim 3, the engagement strip (48 and portion surrounding 48) comprises a first engagement locking feature (projection 48) defined thereon, said interlocking chamber comprises a corresponding second engagement locking feature 42 configured to securely couple to said first engagement locking feature (figure 5B) when said engagement strip is received in said interlocking chamber.

Regarding claim 4, the first engagement locking feature 48 comprises a groove (groove located below lateral projections extending from 48) defined on a back surface of said engagement strip (figures 4B, 5B), and said second engagement locking feature 42 comprises a projection extending within said interlocking chamber and configured to couple to said first engagement locking feature (below lateral projections extending from 42).

Regarding claim 5, the first engagement locking feature 48 comprises a projection extending from a back surface of said engagement strip (lateral projection extending from 48; figures 4B, 5B), and said second engagement locking feature 42 comprises a groove defined within said interlocking chamber 

Regarding claim 6, the engagement strip (48 and portion surrounding 48) is configured to be received within said interlocking chamber in a friction fit (friction fit between 48 and 42).

Regarding claim 7, the engagement strip (48 and portion surrounding 48) is formed integrally with the other of the base and the upper portion (entire container is integrally formed).

Regarding claim 8, the one of the base and the upper portion (upper portion 36) comprises a locking member at 44 (44 and portion surrounding 44) configured to securely couple to said removable strip at 50.

Regarding claim 9, the removable strip 46 comprises a lid locking feature (frangible line 50) defined on a back surface of said removable strip and configured to securely couple to said locking member 44.

Regarding claim 10, the locking member (44 and portion surrounding 44) comprises a resiliently deformable member 44 that extends outwardly from a bottom surface of the flange of the upper portion (figure 2).

Regarding claim 13, a front top edge of the other of the base and the upper portion(the base) is recessed and sized to receive at least a portion of said removable strip 46 (46 received between 60A and 60B).


Regarding claim 15, the removable strip 46 is formed integrally with the one of the base and the upper portion (entire container is integrally formed).

Regarding claim 16, the removable strip 46, said engagement strip (48 and portion surrounding 48), and said frangible joint 50 are integrally formed as a unitary piece (entire container is integrally formed).

Regarding claim 17, the frangible joint 50 comprises one of a plurality of spaced tabs, a perforation, a score, and a continuous strip of material of reduced thickness extending between said engagement strip and said removable strip (50 is a “perforated line”; paragraph [0018]).

Regarding claim 18, Fosse teaches a method of securing a lid of a container (paragraph [0005]) for storing a plurality of consumable goods (capable of storing consumable goods), said method comprising coupling a removable strip 46 of an interlocking segment to one of a base and an upper portion of the lid (figure 4B), and coupling an engagement strip (48 and portion surrounding 48) of the interlocking segment to and retaining within the other of the base and the upper portion (48 of the engagement strip is received and retained within element 42 of the base; figure 5B), wherein the upper portion 36 is hingedly coupled to the base at 38 and the removable strip 46 is coupled to the engagement strip at a frangible joint 50, and wherein the removable strip is detachable at the frangible joint via manual actuation of the removable strip (paragraphs [0035]-[0040]).


Regarding claim 20, coupling the engagement strip to the other of the base and the upper portion comprises inserting the engagement strip into an interlocking chamber defined in the other of the base and the upper portion (at 48, 42; figure 5B).

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21 and 22 are allowed.

Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive. Applicant argues that Fosse does not teach an engagement strip coupled to and retained within either a base or an upper portion.  The examiner disagrees with this position. Fosse meets the newly added limitation because the engagement strip 48 is received within, and retained within the protrusion 42 of the base.  When element 42 is considered to be part of the base, the engagement strip 48 is received within and retained within the base.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736